July 31, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        DON E. KILPATRICK, Appellant

NO. 14-13-00707-CV                          V.

                      ADRIANA POTOCZNIAK, Appellee
                     ________________________________

      Today the Court heard appellee’s joint motion to vacate the judgment signed
by the court below on July 25, 2013, and dismiss the appeal. Having considered the
motion and found it meritorious, we order the judgment VACATED and the
appeal DISMISSED.
      We further order that each party shall pay its costs by reason of this appeal.
We further order that appellant’s surety, SureTec Insurance Company, be released
from any and all liability under Supersedeas Bond POA #4221206.
      We further order this decision certified below for observance.